DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 11-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Molitoris (U.S. 5121994) in view of Snyder Jr. et al. (U.S. 4224461) [hereinafter Snyder] and Nakamura (U.S. 20070046213).
Molitoris discloses in Fig. 1 a high-temperature (800 degrees F) thermocouple, the thermocouple comprising: a thermocouple wire including a first conductor and a second conductor twisted together, wherein the first conductor and the second conductor are dissimilar wires (as well known in the art); a welded hot junction located at a first end of the thermocouple wire attaching the first conductor and the second conductor of the thermocouple wire; and a high-temperature thermocouple connector 18 located at a second end of the thermocouple wire opposite the first end of the thermocouple wire, wherein the thermocouple wire and the high-temperature thermocouple connector are rated at 800 degrees F. The two wires are welded into hot junction.

Snyder discloses in Fig. 1 a thermocouple with twisted conductors  23, 24, 25 covered with a polyimide-type coating/ insulation or any equivalent desired insulation, and a soldered/ welded hot junction (col. 2, description of Fig. 1). The thermocouple is connected to an instrumentation, thus, suggesting having a connector (Fig. 3).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have the wires insulated with polyimide, as taught by Snyder, because polyimide is known to be heat and tensile resistant insulation material that would protect and insulate the wires in a harsh environment.
Although it is very well known in the art, Molitoris combined with Snyder do not explicitly teach that polyimide coating is used for prevention of leak (leak-proof). However, Nakamura teaches to use polyimide insulation film/ coating for preventing current leak [0052].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have the wires insulated with leak proof polyimide, as taught by Nakamura, so as to protect the wires from short circuit and current leak, as very well known in the art.
 Although Molitoris combined with Snyder and Nakamura do not teach that polyimide material rated as 150 psi, this limitation is very well known in the art, as polyimide is characterizing by high tensile strength.
For claims 1, 11, 12: Official Notice is taken with respect to the particular tensile strength, i.e., 150 psi or 200 psi, the particular tensile strength, absent any criticality, is only considered to be the “optimum” value used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, the environment the thermocouple to be used, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one skilled in the art at the time  before the effective filing date of the invention, to use the polyimide coating rated 150 or 200 psi, so as to provide a proper protection of the wires in a harsh environment and to achive accurate results of measurements. 
For claims 2, 13: Official Notice is taken with respect to the particular lay length between the wires, i.e., between 0.3 and 2.5 inches. Having the particular lays length between the wires, absent any criticality, is only considered to be the “optimum”  or “preferred” lay length used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the length of the entire thermocouple, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have the particular lay length of the thermocouple wires, so as, when twisted, to provide a desired thermocouple length to satisfy to the depth of environment where the thermocouple to be immersed/  inserted.
For claim 3: it is considered that the polyimide-based insulation coating could be selected such that it is rated at 800 degrees F and provides a leak-proof insulation up to 150 PSI.
For claims 5-15: Official Notice is taken with respect to having the first conductor and the second conductor are between size 20-36 AWG. Having the particular  size of the conductors, absent any criticality, is only considered to be the “optimum”  or “preferred” size used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the intended use of the thermocouple, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have the conductors of the particular size, so as to satisfy the requirements and size of the thermocouple and the environment.
For claims 6, 16: Official Notice is taken with respect to having a thickness of the insulation coating is approximately 0.005 inches. Having the particular thickness of the coating, absent any criticality, is only considered to be the “optimum” or “preferred” length/ size used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the intended use of the thermocouple, i.e, temperature of the environment, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to provide the coating of the particular thickness, so as to provide a desired insulation sustainable in a harsh environment.
          For claim 12: Official Notice is taken with respect to having the welded hot junction insulation is a fluoropolymer or a polyimide-based material, the use of the particular material, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the hot junction weld of Prior Art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to insulate the hot junction with the particular insulation material, so as to protect the hot junction from a harsh environment, as it is very well known in the art.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Molitoris, Snyder and Nakamura, as applied to claims above, and further in view of  GB 2128743A [hereinafter GB].
Molitoris, Snyder and Nakamura disclose the device stated above.
They do not explicitly teach the limitations of claim 8 10.
GB teaches a thermocouple with insulated hot junction 5.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have the thermocouple with an insulated hot junction
For claims 9, 10: Official Notice is taken with respect to having the welded hot junction insulation is a fluoropolymer or a polyimide-based material, the use of the particular material, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the hot junction weld of Prior Art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to insulate the hot junction with the particular insulation material, so as to protect the hot junction from a harsh environment, as it is very well known in the art.
Claims 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Molitoris, Snyder and Nakamura, as applied to claims above, and further in view of JP 2010205680A [hereinafter JP]
Molitoris, Snyder and Nakamura disclose the device stated above.
They do not explicitly teach the limitations of claims 4, 14.
JP teaches in Fig. 2 a thermocouple with a connector 23 covered with a polymer insulating tube 24 as an insulation material/ coating.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to cover/ coat the connector with polyimide insulation material, since polyimide is known to be heat and tensile force resistant, thus, usable in a harsh environment
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Molitoris, Snyder and Nakamura, as applied to claims above, and further in view of JP 2018116850A [hereinafter JP2].
Molitoris, Snyder and Nakamura disclose the device stated above.
They do not explicitly teach the limitations of claim 7.
JP2 teaches preparing a polyimide precursor polyamic acid and coating a wire and heating the obtained coating film.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to cover/ coat the wires with a polyimide precursor polyamic acid, since this acid is known to have good mechanical property and thermal stability, as taught by CN, thus, usable in a harsh environment.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Molitoris, Snyder and Nakamura, as applied to claims above, and further in view of CN 108977058A [hereinafter CN]
Molitoris, Snyder and Nakamura disclose the device stated above.
They do not explicitly teach the limitations of claim 7.
CN teaches to prepare a high performance polyimide wire polyimide precursor-polyamic acid for wire enamel/ coating prepared by curing (heat cured) the coating  material and states that such a coating would have good mechanical property and good thermal stability. This would suggest dipping the wire in said acid.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to cover/ coat the wires with a polyimide precursor polyamic acid, since this acid is known to have good mechanical property and thermal stability, as taught by CN, thus, usable in a harsh environment.
Election/Restrictions
Claims 17-10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/           Primary Examiner, Art Unit 2855                                                                                                                                                                                             January 20, 2022